DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/306,027 filed on 5/3/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being taught by Yamada (US 2018/0316298).


Regarding claim 1, Yamada teaches:
 A control device (Fig. 1) comprising 
a processor ([0039]: the electronic control unit 50 is in the form of a microprocessor having DPU, ROM, RAM) configured to control operation of an inverter ([0039]: the control unit 50 includes switching control signals to the transistors T11-T16 of the inverter 34) by a synchronous pulse width modulation control using a pulse width modulation signal ([0041]: inverter 34 is subject to synchronous PWM control), the inverter being coupled to a motor (Fig. 1 shows inverter 34 coupled to motor 32) , and the pulse width modulation signal being generated by comparison of a carrier signal and a voltage command ([0042]: electronic control unit 50 performs coordinate conversion to convert the voltage commands Vd*, Vq* into modulation waves Vu*, Vv*, Vw* of voltage commands and produces PWM signals by comparing the modulation waves Vu*, Vv*, Vw* of voltage commands with the carrier wave), wherein 
in the synchronous pulse width modulation control, on a condition that resonance is caused ([0054]-[0058]:electromagnetic noise) , in a circuit including the inverter (Fig. 1 shows a circuit including inverter), by a particular harmonic component out of harmonic components to be generated in accordance with the pulse width modulation signal (reducing electromagnetic noise while setting the number Ne of unit components), the processor is configured to change a number of pulses of the carrier signal in one cycle of the voltage command, from a main number of pulses to a sub-number of pulses ( [044]: number Ne of unit components in each unit interval is obtained according to Eq. 1 Ne= Ns*2*60/360… converting the synchronous number Ns in the synchronous PWM control into the number Ne of unit components per period of the modulation wave of the voltage command of each phase. In Eq. 1, “60/360” is a coefficient for converting the number of the unit components per period of the modulation wave of the voltage command of each phase, into the number Ne of unit components per unit interval. Ns is the main number of pulses and Ne is the sub-number of pulses. [0054]: the PWM signals of the transistors T11-T16 can be changed irregularly. As a result, it is possible to irregularly change frequencies contained at a high rate in harmonics and prevent harmonics to reduce electromagnetic noise.  The number Ne of unit components in each unit interval can be set to a desired value, 1/3 of the synchronous motor NS. [0058]: it is possible to reduce electromagnetic noise while setting the number Ne of unit components in each unit interval to a desired value). 

Regarding claim 2, Yamada teaches:
The control device according to claim 1, wherein on a condition that the number of pulses of the carrier signal is the main number of pulses and the motor is driven at a speed at which the resonance is caused ([0054]: Further, the number Ne of unit components in each unit interval can be set to a desired value (⅓ of the synchronous motor Ns). For example, if the rotational speed Nm of the motor 32 (or the synchronous number N based on the rotational speed Nm of the motor 32) is constant, the number Ne of unit components can be made constant. Namely, it is possible to reduce electromagnetic noise while setting the number of unit components to a desired value) the processor is configured to change the number of pulses of the carrier signal, from the main number of pulses to the sub-number of pulses ([0054]:Ne of unit components in each unit interval can be set to a desired value (⅓ of the synchronous motor Ns). 
 
Regarding claims 3 and 4, Yamada teaches:
 The control device according to claim 1, wherein in setting the sub-number of pulses, whichever number of pulses is closer to the main number of pulses is given priority over whichever number of pulses is more distant from the main number of pulses (Based on Eq. 1, Ne= Ns*2*60/360, Ne=1/3 of Ns and the number of pulses of Ne is closer to the main number of pulses Ns).  
 
Regarding claims 5, 6, 7 and 8 Yamada teaches:
 The control device according to claim 1, wherein in setting the sub-number of pulses, an odd number is given priority over an even number ([0003]:  calculating a plurality of carrier wave frequencies by multiplying the frequency of the modulation wave by different coefficients that are odd numbers).  

Regarding claims 9,10, 11 and 12 Yamada teaches:
 The control device according to claim 1, wherein the main number of pulses is set to an odd number (setting the main number to an odd number is the same as while setting the sub-number of pulses, an odd number is given priority, thus para [0003] teaches the limitation).  

Regarding claim 13, Yamada teaches:
 A control device (Fig. 1) comprising
 circuitry (electronic control unit 50) configured to control operation of an inverter ([0039]: the control unit 50 includes switching control signals to the transistors T11-T16 of the inverter 34) by a synchronous pulse width modulation control using a pulse width modulation signal ([0041]: inverter 34 is subject to synchronous PWM control), the inverter being coupled to a motor (Fig. 1 shows inverter 34 coupled to motor 32), and the pulse width modulation signal being generated by comparison of a carrier signal and a voltage command ([0042]: electronic control unit 50 performs coordinate conversion to convert the voltage commands Vd*, Vq* into modulation waves Vu*, Vv*, Vw* of voltage commands and produces PWM signals by comparing the modulation waves Vu*, Vv*, Vw* of voltage commands with the carrier wave), wherein 
in the synchronous pulse width modulation control, on a condition that resonance is caused ([0054]-[0058]:electromagnetic noise) , in a circuit including the inverter (Fig. 1 shows a circuit including inverter), by a particular harmonic component out of harmonic components to be generated in accordance with the pulse width modulation signal (reducing electromagnetic noise while setting the number Ne of unit components), the circuitry is configured to change a number of pulses of the carrier signal in one cycle of the voltage command, from a main number of pulses to a sub-number of pulses ( [044]: number Ne of unit components in each unit interval is obtained according to Eq. 1 Ne= Ns*2*60/360… converting the synchronous number Ns in the synchronous PWM control into the number Ne of unit components per period of the modulation wave of the voltage command of each phase. In Eq. 1, “60/360” is a coefficient for converting the number of the unit components per period of the modulation wave of the voltage command of each phase, into the number Ne of unit components per unit interval. Ns is the main number of pulses and Ne is the sub-number of pulses. [0054]: the PWM signals of the transistors T11-T16 can be changed irregularly. As a result, it is possible to irregularly change frequencies contained at a high rate in harmonics and prevent harmonics to reduce electromagnetic noise.  The number Ne of unit components in each unit interval can be set to a desired value, 1/3 of the synchronous motor NS. [0058]: it is possible to reduce electromagnetic noise while setting the number Ne of unit components in each unit interval to a desired value). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2020/0403548 to Hatakeyama teaches in 
FIG. 5  a waveform chart illustrating a relation between the voltage command Vu* and the carrier in the present embodiment, in which the horizontal axis represents the voltage phase θv, and the vertical axis represents a waveform of the carrier and a waveform of the voltage command Vu* when control is performed with three synchronous pulses, those waveforms when control is performed with six synchronous pulses, and those waveforms when control is performed with nine synchronous pulses, in this order from the bottom.
[0044] In the case of synchronous PWM control, the generated carrier is synchronous with the voltage phase θv as illustrated in FIG. 5. Specifically, the carrier generating unit 17 generates a carrier that is synchronous with the voltage phase θv. In this case, the carrier comparing unit 18 compares the magnitude of the carrier with that of the voltage command Vu*, and outputs a PWM signal of “high” or “low”. Note that an example of PWM signals is as illustrated in the lower part of FIG. 3.
[0045] The synchronous PWM controlling unit 10 performs control so that the carrier frequency that is the frequency of the carrier of a triangular wave is three times, six times, and nine times the frequency of the U-phase voltage command Vu*. When the carrier frequency is changed to three times, six times, and nine times, PWM signals with the number of pulses included in half the cycle of the carrier being three, six and nine, respectively, are generated. Because the carrier and the voltage phase θv are synchronous, the pulses are called “three synchronous pulses”, “six synchronous pulses”, “nine synchronous pulses”. Although not illustrated in FIG. 5, the carrier frequency can be set to be higher than nine times, that is, control can be performed so that the frequency of a PWM signal is 3n times (n is an integer) the frequency of the alternating-current voltage. As the number of pulses of a PWM signal with respect to one cycle of the voltage command Vu* increases, the accuracy of output voltage increases, however the number of times of switching of the switching elements 5a to 5f increases. In other words, an increase in the carrier frequency leads to an increase in switching loss, and an increase in the carrier frequency and an increase in the switching loss are in the relation of trade-off.
[0046] FIG. 6 illustrates waveform charts of operating waveforms of: the carrier; the voltage commands Vu*, Vv*, and Vw*; the PWM signals UP, VP, WP, UN, VN, and WN; and line voltages Vuv, Vvw, and Vwu applied to the motor 3, when being operated with nine pulses. Note that, in FIG. 6, operation in a case of using a microcomputer that is used in actually implementing the inverter controlling unit 4 is assumed. Thus, while the voltage command Vu* operates continuously in FIG. 3, the voltage command Vu* operates to discretely change because control is performed at the timing of the peaks (tops) and the valleys (bottoms) of the carrier in FIG. 6.
[0047] The waveform illustrated in FIG. 6 (a) is set so that nine cycles of the carrier are included in one cycle of the voltage command Vu*. When the voltage command Vu* is higher than the carrier as a result of the comparison in magnitude between the carrier and the voltage command Vu*, the PWM signal UP is output at the high level, and when the voltage command Vu* is lower than the carrier, the PWM signal UP is output at the low level, for example. The PWM signal UN is controlled to be opposite to the PWM signal UP. Similarly, the magnitudes of the carrier and each of the voltage commands Vv* and Vw* are compared, and the PWM signals VP, WP, VN, and WN as illustrated in FIG. 6 (b) are generated on the basis of the results of comparison. The switching elements 5a to 5f are driven by the generated PWM signals, and the line voltages Vuv, Vvw, and Vwu as illustrated in FIG. 6 (c) are voltages to be applied to the motor 3.
[0048] Recently, in order to improve output voltages in driving a motor, such techniques as the space vector modulation PWM and the third-order harmonics superposition PWM have also been widely used. Thus, while the voltage command Vu* is regarded as a sine wave in FIGS. 3 and 5, the waveforms of the voltage commands Vu*, Vv*, and Vw* are based on the space vector modulation PWM and the third-order harmonics superposition PWM in the present embodiment as expressed by solid lines, broken lines, and alternate long and short dash lines in FIG. 6 (a). With reference to the waveforms in FIG. 6 (b) and FIG. 6 (c), waveforms equivalent to those in the lower part of FIG. 3 are generated, and it is clear that discretely changing voltage commands may be used to generate voltage the commands Vu*, Vv*, and Vw*.
[0049] Note that, as illustrated in FIG. 6, an operation set so that nine cycles of the carrier are included in one cycle of the voltage command Vu* will be considered. First, as the rotation speed of the motor 3 increases, the frequency of the voltage command Vu* increases accordingly. Thus, the operation set so that nine cycles of the carrier are included means that the carrier frequency is varied with the rotation speed of the motor 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        11/30/22

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846